***********************************************
    The “officially released” date that appears near the be-
ginning of each opinion is the date the opinion will be pub-
lished in the Connecticut Law Journal or the date it was
released as a slip opinion. The operative date for the be-
ginning of all time periods for filing postopinion motions
and petitions for certification is the “officially released”
date appearing in the opinion.

   All opinions are subject to modification and technical
correction prior to official publication in the Connecticut
Reports and Connecticut Appellate Reports. In the event of
discrepancies between the advance release version of an
opinion and the latest version appearing in the Connecticut
Law Journal and subsequently in the Connecticut Reports
or Connecticut Appellate Reports, the latest version is to
be considered authoritative.

   The syllabus and procedural history accompanying the
opinion as it appears in the Connecticut Law Journal and
bound volumes of official reports are copyrighted by the
Secretary of the State, State of Connecticut, and may not
be reproduced and distributed without the express written
permission of the Commission on Official Legal Publica-
tions, Judicial Branch, State of Connecticut.
***********************************************
        STATE OF CONNECTICUT v. BENJAMIN
                CHASE CARPENTER
                    (AC 41888)
                      Lavine, Prescott and Harper, Js.

                                  Syllabus

Convicted, after a jury trial, of the crimes of murder and arson in the second
   degree, the defendant appealed. The defendant’s conviction stemmed
   from an incident in which he entered the home of the victim, A, cut her
   throat, and set her home on fire. The defendant then met with D, and
   D led the defendant to a location that he felt was a safe place for the
   defendant to abandon A’s car, which the defendant then set ablaze. On
   appeal, the defendant claimed that certain evidence entitled him to an
   instruction on the third-party culpability of D. Held that the trial court
   properly declined to give the requested jury instruction on third-party
   culpability because the evidence was insufficient to establish a direct
   connection between D and either the murder of A or the arson of
   A’s home: although the defendant claimed that cell phone site data
   introduced into evidence through W, an agent with the Federal Bureau
   of Investigation, showed that D may have been at or near A’s home
   within minutes of when a witness, S, had been awakened by the sound
   of car doors closing before A’s home was consumed by fire, there were
   no witnesses who placed D at A’s home, and the defendant ignored W’s
   testimony that there was no evidence suggesting that either D or his
   cell phone were ever at A’s home; moreover, the mere possibility that
   D might have been in the area did not warrant an instruction on third-
   party culpability, as the purported evidence did not show physical pres-
   ence combined with opportunity, nor did it show physical evidence and
   a lack of similar physical evidence linking the defendant to the scene,
   and W’s review of the cell phone records actually placed the defendant
   near A’s home multiple times; furthermore, even though D had accurate
   knowledge about the nature of the victim’s fatal wounds, which informa-
   tion had not been released to the public, by the defendant’s own admis-
   sion D’s knowledge could have been secondhand knowledge he received
   from the defendant himself, D’s own testimony that he heard the informa-
   tion from the defendant at another date and time supported that conclu-
   sion, and even though D originally was charged with an arson related
   offense with respect to the burning of A’s car and avoided prosecution
   by agreeing to testify against the defendant, the murder of A and the
   arson of A’s home occurred at a time and location different from the
   arson of A’s car, and it did not follow, in the absence of other evidence,
   that D was involved directly with the other, more heinous crimes in
   this case, as there was no direct evidence beyond bare suspicion that
   another person murdered A or set fire to A’s home.
                            (One judge concurring)
      Argued September 17—officially released November 19, 2019

                            Procedural History

  Substitute information charging the defendant with
the crimes of murder and arson in the second degree,
brought to the Superior Court in the judicial district of
New Haven and tried to the jury before B. Fischer, J.;
verdict and judgment of guilty, from which the defen-
dant appealed. Affirmed.
   Matthew C. Eagan, assigned counsel, with whom
were James P. Sexton, assigned counsel, and, on the
brief, Emily Graner Sexton, assigned counsel, and Dan-
ielle J.B. Edwards, assigned counsel, for the appel-
lant (defendant).
   Nancy L. Chupak, senior assistant state’s attorney,
with whom, on the brief, were Patrick Griffin, state’s
attorney, and Seth Garbarsky, senior assistant state’s
attorney, for the appellee (state).
                          Opinion

   HARPER, J. The defendant, Benjamin Chase Carpen-
ter, appeals from the judgment of conviction, rendered
after a jury trial, of murder and arson in the second
degree. The defendant claims that the trial court erred
in failing to instruct the jury, as he requested, on third-
party culpability. We disagree with the defendant and,
accordingly, affirm the judgment of the trial court.
   The jury reasonably could have found the following
facts. Early on the night of December 25, 2015, the
defendant communicated with Jennifer Antonier, the
victim in this case, who was seeking to obtain narcotics
from the defendant on ‘‘credit.’’ Later on that night, the
defendant reconnected with Antonier on the streets of
his neighborhood. Specifically, Antonier, accompanied
by an unidentified male, picked up the defendant in her
Subaru Impreza and had him sit in the front passenger
seat. At that time, Antonier was in the back seat of her
car and the unidentified male was in the driver’s seat.
Once the defendant entered the car, the unidentified
male began to drive, at which point Antonier held a
gun to the defendant’s head and demanded everything
he had. After a brief altercation in the vehicle, during
which the defendant admitted to punching Antonier,
he was able to escape.
   Later that same night, the defendant made his way
back to Antonier’s home located at 28 Lilac Avenue,
Hamden (28 Lilac). Once he arrived, he punched Anton-
ier in the face, took a knife that he regularly carried
on his person, cut Antonier’s throat two times, and
severed her jugular vein. To ensure that Antonier would
bleed out, the defendant then slashed her left arm with
the knife, leaving a gaping wound that led to her almost
immediate death.
   After cutting Antonier, the defendant dragged her
body up the stairs to the second floor landing. He then
left and eventually returned with gasoline that he
poured throughout 28 Lilac, including all over Antoni-
er’s body. Shortly thereafter, the defendant set the
house ablaze and departed, taking Antonier’s cell phone
and car with him.1
  In the early morning of December 26, 2015, the defen-
dant connected with his cousin, Jerome Dixon, at Poor
John’s Pub (Poor John’s). The defendant arrived at Poor
John’s by driving Antonier’s car. Dixon testified that
the defendant arrived with blood on his pants. While
with Dixon, the defendant asked if he knew the best
location to get rid of a car. Dixon confirmed that he
did know of a place; however, before showing the defen-
dant the location, Dixon elected to go purchase mari-
juana at a location away from Poor John’s.
  After Dixon completed his marijuana transaction, he
drove back, heading for Poor John’s, when he realized
pulling over and having a brief conversation with the
defendant, Dixon led the defendant to Russell Street in
New Haven, a location he felt was a safe and dark place
to abandon a car. Once they arrived at Russell Street,
Dixon remained in his car and waited for the defendant.
Through his rearview mirror, Dixon witnessed the
defendant exit the Subaru Impreza and wipe down the
steering wheel, door, and handle of Antonier’s car.2
Then, Dixon saw the defendant reach back into the
Subaru as it lit up in flames, followed by the defendant
jumping into the passenger side of Dixon’s car.
  Several hours later, in the afternoon of December 26,
Dixon gave the defendant a ride to work. Before exiting
the vehicle, the defendant asked Dixon to dispose of a
bag containing the clothes that he wore the previous
night. Dixon subsequently disposed of the bag at a gas
station. A few days later, the defendant and Dixon met
up again at Poor John’s, during which time the defen-
dant confessed to Dixon everything he did to Antonier
at 28 Lilac and why.
   The defendant became a person of interest for the
Hamden Police Department’s investigating detectives
when they discovered that the last telecommunication
Antonier had, either by phone call or through text mes-
sage, was, in fact, with the defendant. Police suspicion
of the defendant’s involvement in Antonier’s death grew
stronger when he would not provide a straight answer
as to his whereabouts on the night of the murder. Addi-
tionally, Harrington informed the police that the defen-
dant had told her that he stabbed Antonier, and, through
historical cell site analysis, Hamden police traced the
defendant’s cell phone to a location near 28 Lilac, as
well as Gorham Avenue and Russell Street, on the night
of the murder. Weeks later, on February 10, 2016, pursu-
ant to a warrant, Hamden police arrested the defendant,
and he was subsequently tried for the murder of Anton-
ier and for having committed arson.
   The defendant’s trial began on April 3, 2017, and
lasted five days. At the conclusion, the jury found the
defendant guilty of murder and arson in the second
degree.
  Prior to the conclusion of trial, the defendant
requested that the court provide the jury with a third-
party culpability instruction, arguing that there had
been direct evidence that a third party, and not the
defendant, committed the crimes of which he was
accused. The defendant argued the following evidence
supported a third-party culpability instruction: (1)
Antonier’s neighbor, Timothy Snodgrass, heard multiple
car doors shutting between midnight and 12:20 a.m.
and a beeping noise during that time period; (2) Wines
testified that Dixon’s cell phone connected to cell
towers in the area of 28 Lilac at 12:10 a.m.; (3) Dixon’s
testimony contained intimate knowledge of nonpublic
details of the murder; and (4) Dixon’s DNA was found
on a lighter.
   The court denied the defendant’s request for a third-
party culpability instruction, citing State v. Baltas, 311
Conn. 786, 91 A.3d 384 (2014). The court opined that
‘‘[e]vidence that would raise only a bare suspicion that
a third party rather than the defendant committed the
charged offense would not be relevant to the jury’s
determination. In this particular case there’s been no
evidence that the third party knew [Antonier], that the
third party was [at 28 Lilac] prior to or during the . . .
alleged crime. There was no evidence, no physical evi-
dence tying the third party, no fingerprints, no DNA,
no weapons, no gasoline. The third party’s connection
is simply information allegedly received from the defen-
dant, his cousin, who allegedly indicated to him some
of the details about his alleged crime.’’ This appeal
followed. Additional facts will be set forth as necessary.
   On appeal, the defendant claims that the trial court
erred by denying his request to charge the jury regarding
third-party culpability. Specifically, the defendant
argues that the following evidence supported a third-
party culpability instruction: (1) ‘‘cell phone site data
shows that [Dixon] may have been at [28 Lilac] within
minutes of the time that her neighbor, [Snodgrass], was
awoken by car doors closing and moments before [28
Lilac] was consumed by fire’’; (2) ‘‘[Dixon had] accurate
knowledge about the nature of [Antonier]’s fatal
wounds, which were not made public’’; and (3) ‘‘[Dixon]
was initially charged with an arson related offense in
this case, and he was only permitted to avoid prosecu-
tion for that offense because he pleaded guilty to hinder-
ing the prosecution and tampering with evidence, and
entered into a cooperation agreement with the state to
testify against the defendant.’’ The defendant also
points to the fact that Dixon’s testimony regarding the
events of December 25, 2015, is unreliable because his
story changed several times.
   We first set forth the standard of review and applica-
ble legal principles that guide our analysis. ‘‘In determin-
ing whether the trial court improperly refused a request
to charge, [w]e . . . review the evidence presented at
trial in the light most favorable to supporting the . . .
proposed charge. . . . A request to charge which is
relevant to the issues of [a] case and which is an accu-
rate statement of the law must be given. . . . If, how-
ever, the evidence would not reasonably support a find-
ing of the particular issue, the trial court has a duty not
to submit it to the jury. . . . Thus, a trial court should
instruct the jury in accordance with a party’s request
to charge [only] if the proposed instructions are reason-
ably supported by the evidence. . . .
  ‘‘It is well established that a defendant has a right to
introduce evidence that indicates that someone other
than the defendant committed the crime with which
the defendant has been charged. . . . The defendant
must, however, present evidence that directly connects
a third party to the crime. . . . It is not enough to show
that another had the motive to commit the crime . . .
nor is it enough to raise a bare suspicion that some
other person may have committed the crime of which
the defendant is accused. . . .
   ‘‘The admissibility of evidence of third party culpabil-
ity is governed by the rules relating to relevancy. . . .
Relevant evidence is evidence having any tendency to
make the existence of any fact that is material to the
determination of the proceeding more probable or less
probable than it would be without the evidence. . . .
Accordingly, in explaining the requirement that the
proffered evidence establish a direct connection to a
third party, rather than raise merely a bare suspicion
regarding a third party, we have stated: Such evidence
is relevant, exculpatory evidence, rather than merely
tenuous evidence of third party culpability [introduced
by a defendant] in an attempt to divert from himself
the evidence of guilt. . . . In other words, evidence
that establishes a direct connection between a third
party and the charged offense is relevant to the central
question before the jury, namely, whether a reasonable
doubt exists as to whether the defendant committed the
offense. Evidence that would raise only a bare suspicion
that a third party, rather than the defendant, committed
the charged offense would not be relevant to the jury’s
determination. A trial court’s decision, therefore, that
third party culpability evidence proffered by the defen-
dant is admissible, necessarily entails a determination
that the proffered evidence is relevant to the jury’s
determination of whether a reasonable doubt exists as
to the defendant’s guilt. . . .
   ‘‘[I]f the evidence pointing to a third party’s culpabil-
ity, taken together and considered in the light most
favorable to the defendant, establishes a direct connec-
tion between the third party and the charged offense,
rather than merely raising a bare suspicion that another
could have committed the crime, a trial court has a duty
to submit an appropriate charge to the jury.’’ (Emphasis
added; internal quotation marks omitted.) State v.
Abdus-Sabur, 190 Conn. App. 589, 599–601, 211 A.3d
1039, cert. denied, 333 Conn. 911,         A.3d     (2019).
   Recently, our Supreme Court provided further guid-
ance as to what constitutes a sufficient direct connec-
tion for purposes of third-party culpability: ‘‘[T]his court
has found that proof of a third party’s physical presence
at a crime scene, combined with evidence indicating
that the third party would have had the opportunity to
commit the crime with which the defendant has been
charged, can be [sufficient]. . . . Similarly, this court
has found the direct connection threshold satisfied for
purposes of [third-party] culpability when physical evi-
dence links a third party to a crime scene and there is
a lack of similar physical evidence linking the charged
defendant to the scene. . . . Finally, this court has
found that statements by a victim that implicate the
purported third party, combined with a lack of physical
evidence linking the defendant to the crime with which
he or she has been charged, can sufficiently establish
a direct connection for [third-party] culpability pur-
poses.’’ (Emphasis added; internal quotation marks
omitted.) Johnson v. Commissioner of Correction, 330
Conn. 520, 565, 198 A.3d 52 (2019).
   A close examination of the defendant’s proffered evi-
dence in support of his request for a third-party culpabil-
ity instruction leads this court to only one conclusion: it
is insufficient to establish a direct connection between
Dixon and either the murder of Antonier or the burning
of 28 Lilac.
   The defendant first argues that Dixon may have been
at 28 Lilac within minutes of when Snodgrass was
awoken by the sound of car doors closing before Antoni-
er’s house was set ablaze. There were no witnesses,
however, including Snodgrass, who placed Dixon at 28
Lilac. The only evidence the defendant points to in
support of this allegation that Dixon was, in fact, at 28
Lilac, is the testimony provided by Wines. Specifically,
the defendant identifies portions of Wines’ testimony
where he interprets the connection of Dixon’s cell
phone to various cell towers as indicative of movement
throughout the night, thus suggesting that Dixon was
at or near 28 Lilac. These averments, however, ignore
Wines’ direct and consistent testimony that, throughout
the night, there was no evidence to suggest that either
Dixon or his cell phone were ever at 28 Lilac.
  Despite Wines’ latter testimony, the mere possibility
that Dixon might have been in the area does not fall
within any of the examples recognized by our Supreme
Court in Johnson v. Commissioner of Correction,
supra, 330 Conn. 565. The defendant’s purported evi-
dence does not show physical presence combined with
opportunity, nor does it show physical evidence and a
lack of similar physical evidence linking the defendant
to the scene—on the contrary, Wines’ review of the
cell phone records places the defendant near 28 Lilac
multiple times throughout December 25 and December
26, 2015.
   With regard to the defendant’s second argument,
namely, that Dixon had accurate knowledge about the
nature of the victim’s fatal wounds, which was informa-
tion that was not released to the public, we are not
persuaded that this meets the direct evidence standard
described previously. By the defendant’s own admis-
sion, Dixon’s accurate knowledge could have been sec-
ondhand knowledge he received from the defendant
himself, at any time during December 25 or 26, 2015, or
during the many days thereafter that they were together.
Dixon’s own testimony, that he heard the information
from the defendant at another date and time, supports
this conclusion.
  The defendant’s third argument for a third-party cul-
pability instruction is that Dixon originally was charged
with an arson related offense, but avoided prosecution
on that offense and ultimately agreed to testify against
the defendant. Again, we are not convinced that this
constitutes direct evidence that would warrant a third-
party culpability instruction.
   Dixon was charged originally with conspiracy to com-
mit arson in the second degree and conspiracy to tam-
per with evidence in relation to the burning of Antoni-
er’s car, not the burning of 28 Lilac. Although the crimes
are related in that they involve the same victim, Anton-
ier, the murder and arson of 28 Lilac occurred at a
different time and in a different location from the burn-
ing of Antonier’s car. Additionally, aside from Dixon’s
own admission that he was present at the burning of
Antonier’s car, there was ample evidence via historical
cell site analysis and closed circuit television traffic
cameras that linked him directly to the burning of the
car, if not the location in which the burning occurred.
Although the prosecutor elected not to charge Dixon
with arson of Antonier’s car, despite overwhelming evi-
dence that he contributed to or was involved in that
crime, it does not then follow, absent other evidence,
that Dixon was involved directly with the other, more
heinous crimes in this case.
   Additionally, in his argument to the trial court and
in his brief to this court, the defendant cites to our
Supreme Court’s decision in State v. Arroyo, 284 Conn.
597, 935 A.2d 975 (2007), as a case similar to the present
one, urging us to conclude that there was sufficient
evidence to warrant a third-party culpability instruc-
tion. The present case, however, is distinguishable
from Arroyo.
   In Arroyo, the defendant was convicted of, among
other things, sexual assault in the first degree, sexual
assault in the fourth degree, and risk of injury to a child
involving a five year old girl who lived in a home at
which the defendant occasionally slept. Id., 602, 607.
The court in Arroyo found that there was direct evi-
dence that implicated the child’s father and not the
defendant. Id., 610–11. Specifically, the court identified
the following evidence: (1) there was a ‘‘secret’’ the girl
would not talk about between the girl and her father;
(2) she said the secret had something to do with her
body and pointed on a doll to the region between the
doll’s ‘‘belly and genital area’’; (3) she was ashamed
and afraid to share the secret; (4) she engaged in secret
games with her father; (5) she tested positive for chla-
mydia around the same time that her father came back
home from being away; (6) her father initially refused
to be tested for chlamydia; and (7) her ‘‘father showered
with [the child] and helped her to wash her private
area.’’ Id., 611–13. The court opined that, despite being
a ‘‘close case,’’ the aforementioned evidence ‘‘sug-
gest[ed] a direct connection between the father and the
sexual assaults of the victim,’’ thus warranting a third-
party culpability instruction. Id., 610, 612.
   In the present case, unlike in Arroyo, there is no
direct evidence beyond a bare suspicion that another
person murdered Antonier or set fire to 28 Lilac.
Accordingly, we conclude that the court properly
declined to give a jury instruction on third-party culpa-
bility.
      The judgment is affirmed.
      In this opinion LAVINE, J., concurred.
  1
     At some point during the night, most likely before setting fire to 28 Lilac,
the defendant went to visit his cousin, Sharese Harrington, at her home,
located at 88 Gorham Avenue, Hamden. He told Harrington that he punched
Antonier and the unidentified man before running away. Harrington testified
that she saw scrapes and cuts on the defendant’s knuckles and, at that
moment, he had a knife on his person. The Hamden Police Department
enlisted the assistance of Special Agent James Wines with the Federal Bureau
of Investigation to locate Antonier’s cell phone, by way of historical cell
site analysis. Through Wines’ assistance, Hamden police located Antonier’s
cell phone in a storm drain outside 56 and 58 Gorham Avenue, approximately
300 feet from Harrington’s home.
   2
     During trial, Dixon described the car as a black, four door hatchback
with a bike rack on top—a description matching Antonier’s Subaru Impreza.